DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments and Arguments
Election/Restrictions
2. 	Applicant’s election of SEQ ID NO: 5 in the reply filed on December 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Newly submitted claims 39 and 44-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims read on a method with additional method steps not previously presented or searched.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 39 and 44-46 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.





	Claims 39 and 44-46, drawn to non-elected inventions and species are not examined on the merits.
	Claims 40-43 have been cancelled.
	Claims 38, 39 and 44-46 have been added.
	Claims 24-38 are examined on the merits with species, SEQ ID NO: 5.

Information Disclosure Statement
4.	One of the four information disclosure statement (IDS) filed February 13, 2019 was reviewed and considered by the previous Examiner. However, it seems several published/availability dates are missing for references 12 and 13 on page 9; reference 19 on page 10; and reference 39 on page 12.  The Examiner has attempted to supply the information, however in the interest of a complete record Applicants should always supply the dates in which the said references were published.  
In the future, such IDS may be denoted as failing to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Applicant will be advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claims 24-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
These claims read on a method of treating an individual with a tumor disease with a pharmaceutical composition comprising an antibody that specifically binds an amino acid sequence that is SEQ ID NO: 5 (13 amino acids).  The written description in this instant case does not set forth any antibody including monoclonal, chimeric, human, humanized, synthetic, antigen binding fragments that binds this fragment.
The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the genus of antibodies in scope with the claimed invention.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
    	“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed Applicants do not seem be in possession of any particular antibodies that specifically bind the fragment, which is SEQ ID NO: 5.   Applicants did not have possession of the breadth of molecules broadly characterized the antibody that bind specifically binds the 13mer, which is SEQ ID NO: 5. 
The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the capture and detection antibodies essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     	“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claim fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of antibodies.
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include antibodies that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the antibodies.
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	The rejection of claim(s) 24-29, 31-36 and new claim 38 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baker et al., WO 00/73348 A2 (published 7 December 2000/ IDS reference #3 submitted February 13, 2019) is maintained and made.  
	Applicants argue “Baker does not indicate that PRO1488 polypeptide is a tumor antigen”, but rather characterizes the said polypeptide, see page 10 of the Remarks submitted July 29, 2021.  Applicants further assert Baker teaches the said polypeptide itself is a therapeutic agent and “not that an antibody that specifically binds PRO1488 polypeptide should be administered to a patient”, see bridging paragraph of pages 10 and 11 of the Remarks submitted July 29, 2021.  Applicants continue this line of arguments stating Baker does not indicate the anti-PRO1488 antibody is implemented in a method of treating any disease, see page 11, lines 1-5.
	Applicants conclude arguments stating alleged deficiencies of the instant rejection relying “…on disparate sections of the Baker references…” and noting there is no nexus between PRO1488 and several distinct cancers, see page 11 of the Remarks. 
	Applicants’ arguments have been carefully considered, but fail to persuade.
It is clear from the sequence alignment herein the protein is the same as the tumor antigen encoded by a nucleic acid according to SEQ ID NO: 1, as well as the fragment that is SEQ ID NO: 5 is within the tumor antigen, see the italicized and bold sequences spanning amino acid residues, 145-157.  The amino acid sequence in Figure 36 (220 amino acids) is an extracellular domain, see page 10, lines 1-30; and claim 39 (c) on pages 128-130.  This amino acid is claudin-6. This amino acid sequence is denoted within Baker as sequence 36 and DNA73736-1657 and PRO1488, see page 8, lines 32-35; and page 91, lines 29-36; and claim 15 on page 125. Baker discloses an antibody, anti-PRO1488 that specifically binds to the disclosed polypeptides, see page 6, lines 32-34; I. Pharmaceutical Compositions beginning on page 67; and Preparation of Antibodies that Bind PRO beginning on page 104;.  These antibodies can be used in methods for the treatment of a tumor, see page 2, lines 2-9 and 18-23; page 6, lines 19-21; claims 8, 9 and 15 on pages 124 and 125.  Hence, the rejection is maintained and made.
Baker discloses a tumor antigen (human PRO polypeptide #100) encoded by a variant of nucleic acid, SEQ ID NO: 1, see sequence alignment; and Figures 35 and 36. Anti-PRO antibodies are implemented in therapeutic modalities, see section J beginning on page 69. These antibodies include monoclonal, human, humanized and bispecific, see pages 57-63.   Immunoconjugates comprising an antibody conjugated to a cytotoxic agent are disclosed beginning in section 7 on page 62.  The anti-PRO antibodies combined with pharmaceutical compositions can be used in the treatment of cancers including various types of head and neck cancer, sarcoma, gastrointestinal cancer and non-small cell lung cancer, see page 19, lines 9-15; and section I beginning on page 67.
ESULT 3 from 1.n2p45.rag database.
AAB50968
ID   AAB50968 standard; protein; 220 AA.
XX
AC   AAB50968;
XX
DT   15-JUN-2007  (revised)
DT   21-MAR-2001  (first entry)
XX
DE   Human PRO1488 protein.
XX
KW   Human; PRO; cytostatic; nootropic; neuroprotective; respiratory general;
KW   antiinflammatory; antiangiogenic; immunosuppressive; immunostimulant;
KW   PRO agonist; cancer; inflammatory disorder; immunological disorder;
KW   BOND_PC; claudin 6, isoform CRA_a;
KW   claudin 6, isoform CRA_a [Homo sapiens]; CLDN6; CLDN6 [Homo sapiens];
KW   GO5198; GO5886; GO5923; GO16021; GO16338; GO42802.
XX
OS   Homo sapiens.
XX
CC PN   WO200073348-A2.
XX
CC PD   07-DEC-2000.
XX
CC PF   30-MAY-2000; 2000WO-US014941.
XX
PR   02-JUN-1999;   99WO-US012252.
PR   22-JUN-1999;   99US-0140650P.
PR   23-JUN-1999;   99US-0141037P.
PR   20-JUL-1999;   99US-0144758P.
PR   01-SEP-1999;   99WO-US020111.
PR   08-SEP-1999;   99WO-US020594.
PR   29-OCT-1999;   99US-0162506P.
PR   30-NOV-1999;   99WO-US028313.
PR   01-DEC-1999;   99WO-US028634.
PR   02-DEC-1999;   99WO-US028551.
PR   09-DEC-1999;   99US-0170262P.
PR   16-DEC-1999;   99WO-US030095.
PR   20-DEC-1999;   99WO-US030999.
PR   06-JAN-2000; 2000WO-US000376.
PR   11-FEB-2000; 2000WO-US003565.
PR   18-FEB-2000; 2000WO-US004341.
PR   18-FEB-2000; 2000WO-US004342.
PR   02-MAR-2000; 2000WO-US005841.
PR   03-MAR-2000; 2000US-0187202P.
PR   10-MAR-2000; 2000WO-US006319.
PR   15-MAR-2000; 2000WO-US006884.
PR   30-MAR-2000; 2000WO-US008439.
PR   17-MAY-2000; 2000WO-US013705.
XX
CC PA   (GETH ) GENENTECH INC.
XX
CC PI   Baker KP,  Goddard A,  Gurney AL,  Hebert C,  Henzel W,  Kabakoff RC;
CC PI   Shelton DL,  Smith V,  Watanabe CK,  Wood WI;
XX
DR   WPI; 2001-016509/02.
DR   N-PSDB; AAC91570.
DR   PC:NCBI; gi90183180.
DR   PC:SWISSPROT; P56747.
XX
CC PT   Twenty eight nucleic acids encoding PRO polypeptides which are useful for
CC PT   treating various tumors, e.g. breast cancer, and other inflammatory, 
CC PT   angiogenic and immunological disorders.
XX
CC PS   Claim 31; Fig 36; 188pp; English.
XX
CC   The present sequence is one of twenty eight novel PRO polypeptides. The 
CC   PRO polypeptides and their agonists, including antibodies, peptides, and 
CC   small molecule agonists, may be used to treat various tumours, e.g., 
CC   cancers such as breast cancer, ovarian cancer, renal cancer, colorectal 
CC   cancer, uterine cancer, prostate cancer, lung cancer, bladder cancer, 
CC   central nervous system cancer, melanoma or leukaemia. They are also 
CC   useful for treating other disorders such as neuronal, glial, astrocytal, 
CC   hypothalamic and other glandular, macrophagal, epithelial, stromal and 
CC   blastocoelic disorders, and inflammatory, angiogenic and immunological 
CC   disorders
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 220 AA;

Alignment Scores:
Length:                 220    
Score:                  1142.00        Matches:       220    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            43.5%          Indels:        0      
DB:                     2              Gaps:          0      

US-15-726-063-1 (1-1369) x AAB50968 (1-220)

Qy         61 ATGGCCTCTGCCGGAATGCAGATCCTGGGAGTCGTCCTGACACTGCTGGGCTGGGTGAAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAlaSerAlaGlyMetGlnIleLeuGlyValValLeuThrLeuLeuGlyTrpValAsn 20

Qy        121 GGCCTGGTCTCCTGTGCCCTGCCCATGTGGAAGGTGACCGCTTTCATCGGCAACAGCATC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 GlyLeuValSerCysAlaLeuProMetTrpLysValThrAlaPheIleGlyAsnSerIle 40

Qy        181 GTGGTGGCCCAGGTGGTGTGGGAGGGCCTGTGGATGTCCTGCGTGGTGCAGAGCACCGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 ValValAlaGlnValValTrpGluGlyLeuTrpMetSerCysValValGlnSerThrGly 60

Qy        241 CAGATGCAGTGCAAGGTGTACGACTCACTGCTGGCGCTGCCACAGGACCTGCAGGCTGCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GlnMetGlnCysLysValTyrAspSerLeuLeuAlaLeuProGlnAspLeuGlnAlaAla 80

Qy        301 CGTGCCCTCTGTGTCATCGCCCTCCTTGTGGCCCTGTTCGGCTTGCTGGTCTACCTTGCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 ArgAlaLeuCysValIleAlaLeuLeuValAlaLeuPheGlyLeuLeuValTyrLeuAla 100

Qy        361 GGGGCCAAGTGTACCACCTGTGTGGAGGAGAAGGATTCCAAGGCCCGCCTGGTGCTCACC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 GlyAlaLysCysThrThrCysValGluGluLysAspSerLysAlaArgLeuValLeuThr 120

Qy        421 TCTGGGATTGTCTTTGTCATCTCAGGGGTCCTGACGCTAATCCCCGTGTGCTGGACGGCG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SerGlyIleValPheValIleSerGlyValLeuThrLeuIleProValCysTrpThrAla 140

Qy        481 CATGCCATCATCCGGGACTTCTATAACCCCCTGGTGGCTGAGGCCCAAAAGCGGGAGCTG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 HisAlaIleIleArgAspPheTyrAsnProLeuValAlaGluAlaGlnLysArgGluLeu 160

Qy        541 GGGGCCTCCCTCTACTTGGGCTGGGCGGCCTCAGGCCTTTTGTTGCTGGGTGGGGGGTTG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 GlyAlaSerLeuTyrLeuGlyTrpAlaAlaSerGlyLeuLeuLeuLeuGlyGlyGlyLeu 180

Qy        601 CTGTGCTGCACTTGCCCCTCGGGGGGGTCCCAGGGCCCCAGCCATTACATGGCCCGCTAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LeuCysCysThrCysProSerGlyGlySerGlnGlyProSerHisTyrMetAlaArgTyr 200

Qy        661 TCAACATCTGCCCCTGCCATCTCTCGGGGGCCCTCTGAGTACCCTACCAAGAATTACGTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 SerThrSerAlaProAlaIleSerArgGlyProSerGluTyrProThrLysAsnTyrVal 220


Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The rejection of claims 24-37 and new claim 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al., WO 00/73348 A2 (published 7 December 2000/ IDS reference #3 submitted February 13, 2019) as evidenced by Ushiku et al., (Histopathology 61: 1043-1056, 2012) and NCBI Reference Sequence: NP_067018.2 (printed 11 February 2008) is maintained and made. 
	Applicants assert primary reference, Baker does not read on the claimed invention as stated in the pending 102 rejection and the evidentiary references do not remedy the alleged deficiencies of Baker, see pages 10-12.  However, the pending 102 rejection does not fall for the reasons therein. The evidentiary references exemplify a characteristic that is inherent, testicular cancer expresses claudin-6. Applicants’ arguments have been carefully considered, but fail to persuade.
It is clear from the sequence alignment herein the protein is the same as the tumor antigen encoded by a nucleic acid according to SEQ ID NO: 1, as well as the fragment that is SEQ ID NO: 5 is within the tumor antigen, see the italicized and bold sequences spanning amino acid residues, 145-157.  The amino acid sequence in Figure 36 (220 amino acids) is an extracellular domain, see page 10, lines 1-30; and claim 39 (c) on pages 128-130.  This amino acid sequence is denoted within Baker as sequence 36 and DNA73736-1657 and PRO1488, see page 8, lines 32-35; and page 91, lines 29-36; and claim 15 on page 125. Baker discloses an antibody, anti-PRO1488 that specifically binds to the disclosed polypeptides, see page 6, lines 32-34; I. Pharmaceutical Compositions beginning on page 67; and Preparation of Antibodies that Bind PRO beginning on page 104;.  These antibodies can be used in methods for the treatment of a tumor, see page 2, lines 2-9 and 18-23; page 6, lines 19-21; claims 8, 9 and 15 on pages 124 and 125.  Hence, the rejection is maintained and made.
Baker teaches a tumor antigen (human PRO polypeptide #100) encoded by a variant of nucleic acid, SEQ ID NO: 1, see sequence alignment; and Figures 35 and 36. Anti-PRO antibodies are implemented in therapeutic modalities, see section J beginning on page 69. These antibodies include monoclonal, human, humanized and bispecific, see pages 57-63.   Immunoconjugates comprising an antibody conjugated to a cytotoxic agent are disclosed beginning in section 7 on page 62.  The anti-PRO antibodies combined with pharmaceutical compositions can be used in the treatment of cancers including various types of head and neck cancer, sarcoma, gastrointestinal cancer and non-small cell lung cancer, see page 19, lines 9-15; and section I beginning on page 67.  Ushiku evidences that several forms of testicular cancer express claudin -6 protein and this protein as set forth in the NCBI reference is the same as Applicants’ tumor antigen encoded by nucleic acid, SEQ ID NO: 1, see Ushiku, page 1044, 2nd column, 1st and 2nd paragraphs; Table 1 on page 1045 of Ushiku; and NCBI, page 2.
	Baker does not explicitly teach the taught antibodies are administered for the treatment of testicular cancer, testicular seminoma and testicular embryonal carcinoma.  
	However, Baker teaches treating a tumor with an anti-PRO antibody, see page 2, lines 2-23; page 19, lines 7-21; page 69, part J.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to treat tumors of the testis expressing claudin 6 with an antibody that is specific for the tumor antigen encoded by SEQ ID NO: 1 also known as claudin 6.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to treat subjects with the expressed tumor antigen, claudin 6, see part J beginning on page 69.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Baker that one of ordinary skill in the art can treat tumors that express tumor antigen, claudin 6 since other cancers that express this same protein have been treated with the taught antibody, see page 19, lines 7-page 20, line 4.  
RESULT 3 from 1.n2p45.rag database.
AAB50968
ID   AAB50968 standard; protein; 220 AA.
XX
AC   AAB50968;
XX
DT   15-JUN-2007  (revised)
DT   21-MAR-2001  (first entry)
XX
DE   Human PRO1488 protein.
XX
KW   Human; PRO; cytostatic; nootropic; neuroprotective; respiratory general;
KW   antiinflammatory; antiangiogenic; immunosuppressive; immunostimulant;
KW   PRO agonist; cancer; inflammatory disorder; immunological disorder;
KW   BOND_PC; claudin 6, isoform CRA_a;
KW   claudin 6, isoform CRA_a [Homo sapiens]; CLDN6; CLDN6 [Homo sapiens];
KW   GO5198; GO5886; GO5923; GO16021; GO16338; GO42802.
XX
OS   Homo sapiens.
XX
CC PN   WO200073348-A2.
XX
CC PD   07-DEC-2000.
XX
CC PF   30-MAY-2000; 2000WO-US014941.
XX
PR   02-JUN-1999;   99WO-US012252.
PR   22-JUN-1999;   99US-0140650P.
PR   23-JUN-1999;   99US-0141037P.
PR   20-JUL-1999;   99US-0144758P.
PR   01-SEP-1999;   99WO-US020111.
PR   08-SEP-1999;   99WO-US020594.
PR   29-OCT-1999;   99US-0162506P.
PR   30-NOV-1999;   99WO-US028313.
PR   01-DEC-1999;   99WO-US028634.
PR   02-DEC-1999;   99WO-US028551.
PR   09-DEC-1999;   99US-0170262P.
PR   16-DEC-1999;   99WO-US030095.
PR   20-DEC-1999;   99WO-US030999.
PR   06-JAN-2000; 2000WO-US000376.
PR   11-FEB-2000; 2000WO-US003565.
PR   18-FEB-2000; 2000WO-US004341.
PR   18-FEB-2000; 2000WO-US004342.
PR   02-MAR-2000; 2000WO-US005841.
PR   03-MAR-2000; 2000US-0187202P.
PR   10-MAR-2000; 2000WO-US006319.
PR   15-MAR-2000; 2000WO-US006884.
PR   30-MAR-2000; 2000WO-US008439.
PR   17-MAY-2000; 2000WO-US013705.
XX
CC PA   (GETH ) GENENTECH INC.
XX
CC PI   Baker KP,  Goddard A,  Gurney AL,  Hebert C,  Henzel W,  Kabakoff RC;
CC PI   Shelton DL,  Smith V,  Watanabe CK,  Wood WI;
XX
DR   WPI; 2001-016509/02.
DR   N-PSDB; AAC91570.
DR   PC:NCBI; gi90183180.
DR   PC:SWISSPROT; P56747.
XX
CC PT   Twenty eight nucleic acids encoding PRO polypeptides which are useful for
CC PT   treating various tumors, e.g. breast cancer, and other inflammatory, 
CC PT   angiogenic and immunological disorders.
XX
CC PS   Claim 31; Fig 36; 188pp; English.
XX
CC   The present sequence is one of twenty eight novel PRO polypeptides. The 
CC   PRO polypeptides and their agonists, including antibodies, peptides, and 
CC   small molecule agonists, may be used to treat various tumours, e.g., 
CC   cancers such as breast cancer, ovarian cancer, renal cancer, colorectal 
CC   cancer, uterine cancer, prostate cancer, lung cancer, bladder cancer, 
CC   central nervous system cancer, melanoma or leukaemia. They are also 
CC   useful for treating other disorders such as neuronal, glial, astrocytal, 
CC   hypothalamic and other glandular, macrophagal, epithelial, stromal and 
CC   blastocoelic disorders, and inflammatory, angiogenic and immunological 
CC   disorders
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 220 AA;

Alignment Scores:
Length:                 220    
Score:                  1142.00        Matches:       220    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            43.5%          Indels:        0      
DB:                     2              Gaps:          0      

US-15-726-063-1 (1-1369) x AAB50968 (1-220)

Qy         61 ATGGCCTCTGCCGGAATGCAGATCCTGGGAGTCGTCCTGACACTGCTGGGCTGGGTGAAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAlaSerAlaGlyMetGlnIleLeuGlyValValLeuThrLeuLeuGlyTrpValAsn 20

Qy        121 GGCCTGGTCTCCTGTGCCCTGCCCATGTGGAAGGTGACCGCTTTCATCGGCAACAGCATC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 GlyLeuValSerCysAlaLeuProMetTrpLysValThrAlaPheIleGlyAsnSerIle 40

Qy        181 GTGGTGGCCCAGGTGGTGTGGGAGGGCCTGTGGATGTCCTGCGTGGTGCAGAGCACCGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 ValValAlaGlnValValTrpGluGlyLeuTrpMetSerCysValValGlnSerThrGly 60

Qy        241 CAGATGCAGTGCAAGGTGTACGACTCACTGCTGGCGCTGCCACAGGACCTGCAGGCTGCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GlnMetGlnCysLysValTyrAspSerLeuLeuAlaLeuProGlnAspLeuGlnAlaAla 80

Qy        301 CGTGCCCTCTGTGTCATCGCCCTCCTTGTGGCCCTGTTCGGCTTGCTGGTCTACCTTGCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 ArgAlaLeuCysValIleAlaLeuLeuValAlaLeuPheGlyLeuLeuValTyrLeuAla 100

Qy        361 GGGGCCAAGTGTACCACCTGTGTGGAGGAGAAGGATTCCAAGGCCCGCCTGGTGCTCACC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 GlyAlaLysCysThrThrCysValGluGluLysAspSerLysAlaArgLeuValLeuThr 120

Qy        421 TCTGGGATTGTCTTTGTCATCTCAGGGGTCCTGACGCTAATCCCCGTGTGCTGGACGGCG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SerGlyIleValPheValIleSerGlyValLeuThrLeuIleProValCysTrpThrAla 140

Qy        481 CATGCCATCATCCGGGACTTCTATAACCCCCTGGTGGCTGAGGCCCAAAAGCGGGAGCTG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 HisAlaIleIleArgAspPheTyrAsnProLeuValAlaGluAlaGlnLysArgGluLeu 160

Qy        541 GGGGCCTCCCTCTACTTGGGCTGGGCGGCCTCAGGCCTTTTGTTGCTGGGTGGGGGGTTG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 GlyAlaSerLeuTyrLeuGlyTrpAlaAlaSerGlyLeuLeuLeuLeuGlyGlyGlyLeu 180

Qy        601 CTGTGCTGCACTTGCCCCTCGGGGGGGTCCCAGGGCCCCAGCCATTACATGGCCCGCTAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LeuCysCysThrCysProSerGlyGlySerGlnGlyProSerHisTyrMetAlaArgTyr 200

Qy        661 TCAACATCTGCCCCTGCCATCTCTCGGGGGCCCTCTGAGTACCCTACCAAGAATTACGTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 SerThrSerAlaProAlaIleSerArgGlyProSerGluTyrProThrLysAsnTyrVal 220


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



                                                                                                                                                                                                        04 March 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643